Case 3:20-cv-05910-LB Document 83-2 Filed 10/06/20 Page 1 of 3




                EXHIBIT B
           Case 3:20-cv-05910-LB Document 83-2 Filed 10/06/20 Page 2 of 3


From:            Orloff, Serena M (CIV)
To:              Van Swearingen; Drezner, Michael L. (CIV); Robinson, Stuart J. (CIV)
Cc:              Michael W. Bien; Clay Zhu; Angus Ni; Thomas Burke; Gossett, David; Orloff, Serena M (CIV); Powell, Amy (CIV)
Subject:         RE: U.S. WeChat Users Alliance v. Trump - classified materials [IWOV-DMS.FID71398]
Date:            Friday, October 02, 2020 10:34:11 AM


Van,

I apologize I was not able to send this response earlier. We are not sure what you have in
mind when you say “proffer,” but the unclassified description of the threat posed by WeChat
is already reflected in detail in the Secretary’s decision memo. We did not submit any
classified briefing, and we are not aware of any authority that would require an unclassified
proffer or summary regarding classified information in these circumstances, nor do I know
whether it would even be possible to describe the ODNI assessment in unclassified terms that
differ meaningfully from the materials you already have. I note that the Secretary’s decision
memorandum and accompanying appendices set forth hundreds of pages unclassified
information regarding the threat and the basis for the Secretary’s determinations.

If you would like to discuss further, please let me know (though I would appreciate if we
could have that conversation after our Tuesday reply deadline, if possible).

Thank you,
Serena




From: Van Swearingen                             >
Sent: Wednesday, September 30, 2020 3:05 PM
To: Orloff, Serena M (CIV)                           >; Drezner, Michael L. (CIV)
                            >; Robinson, Stuart J. (CIV) <                         >
Cc: Michael W. Bien                    >; Clay Zhu                         >; Angus Ni
                      >; Thomas Burke                               >; Gossett, David

Subject: U.S. WeChat Users Alliance v. Trump - classified materials [IWOV-DMS.FID71398]

Serena,
We would appreciate a proffer from Defendants as to what the classified materials tend to show. Is
there any summary or description of the classified materials that you can provide to us other than
what is in Defendants’ motion and supporting Costello declaration? Thank you,
Van

Van Swearingen



101 Mission Street, Sixth Floor
San Francisco, CA 94105
(415) 433-6830 (telephone)
          Case 3:20-cv-05910-LB Document 83-2 Filed 10/06/20 Page 3 of 3


(415) 433-7104 (fax)
VSwearingen@rbgg.com


CONFIDENTIALITY NOTICE
The information contained in this e-mail message may be privileged, confidential and protected from disclosure. If
you are not the intended recipient, any dissemination, distribution or copying is strictly prohibited. If you think that
you have received this e-mail message in error, please e-mail the sender at rbgg@rbgg.com.
IRS CIRCULAR 230 NOTICE: As required by United States Treasury Regulations, you should be aware that this
communication is not intended by the sender to be used, and it cannot be used, for the purpose of avoiding
penalties under United States federal tax laws.
